Wheeler. J.
There was service of the writ of error on the attorneys of record, and the defendant in error moves to dismiss for the want of legal service.
In the original petition the residence of the defendant in error is stated to be in tlie county of I-Iarrison. There is no averment in tiie petition for the. writ of error that the defendant in error was a non-resident at the time of suing out the writ; nor does it appear by the return of the sheriff or otherwise that he could not be found in the county to which the writ was directed. The service on the attorneys, therefore, appears to have been irregular, and the writ of error must be dismissed. (Hart. Dig., art. 793; 3 Tex. R., 514.)
Writ of error dismissed.
Note 48. — Hughes v. Burleson, post 290; Roberts v. Sollibellus, post 352; Forshey v. Railroad Co., 16 T., 510; Holloman v. Middleton, 23 T., 537; McLamore v. Heffner, 31 T., 180; Laws v. Harris, 33 T., 700.